Citation Nr: 1727816	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  09-39 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the thoracolumbar spine. 

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 2008, and August 2008 to August 2011. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for low back and left knee disabilities, each evaluated as 10 percent disabling, effective July 1, 2008.

In September 2010, a hearing was held at the RO before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file. 

In February 2011, March 2014, and March 2016, the Board remanded the appeal for additional development.


FINDINGS OF FACT

1.  The degenerative arthritis of the thoracolumbar spine has been manifested by pain with, at worst, forward flexion limited to 80 degrees, extension limited to 20 degrees, right lateral flexion limited to 20 degrees, left lateral flexion limited to 20 degrees, right lateral rotation limited to 15 degrees, and left lateral rotation limited to 20 degrees, and without muscle spasm, guarding, incapacitating episodes; or associated neurologic impairment.  

2.  The degenerative arthritis of the left knee has been manifested by pain with normal extension and flexion limited to, at worst, 130 degrees, considering functional impairment, without occasional incapacitating exacerbations. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for degenerative arthritis of the thoracolumbar spine are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5242, 5243 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for degenerative arthritis of the left knee are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5010, 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties. see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained STRs for both periods of active duty and personnel records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2 (2016).  There is no evidence of an increased severity of the disabilities since the most recent VA examinations in July 2016.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court noted that the final sentence of 38 C.F.R. § 4.59 requires VA examinations for disabilities rated on the basis of limitation of motion to include certain specific findings.  However, in Vilfranc v McDonald, 28 Vet. App. 357, 361 (2017), the Court subsequently held that 38 C.F.R. 4.59 is meant to compensate a claimant whose pain does not cause enough limitation of motion in a joint to reach a compensable level; it is not for application where, as in this case, the claimant already has a compensable level of limitation of motion.

Pursuant to the Board's February 2011, March 2014, and March 2016 remand directives; the Agency of Original Jurisdiction (AOJ) obtained STRs for his second period of active duty; afforded the Veteran recent VA examinations, and issued supplemental statements of the case.  There has been no contention that there is a need for further action to comply with the remand directives.

II.  Analysis

A.  General Regulations and Statutes 

Disability ratings are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2016).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

VA regulations prohibit the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 U.S.C.A. § 5304(c) (West 2014); 38 C.F.R. §§ 3.654, 3.700 (2016).  This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.  As such, the Veteran's VA disability compensation benefits were discontinued when he began his current term of active duty service on August 17, 2008.  He was notified of this action in April and May 2009 letters.  When payments are resumed based on release from active service, compensation will be authorized based on the degree of disability found to exist at the time the award is resumed.  See 38 C.F.R. § 3.654(b)(2).  A disability will be evaluated on the basis of all facts, including records from the service department relating to the most recent period of active duty service.  See 38 C.F.R. § 3.654.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

B.  Lumbar Spine Disability

The Veteran is in receipt of a 10 percent disability rating under 38 C.F.R. § 4.71a, DCs 5010, 5242 for degenerative arthritis of the lumbar spine.  

Under DC 5010, arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.  DC 5003.

When there is limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, then DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Here, the appropriate limitation of motion code for the lumbar spine is DC 5242.  38 C.F.R. § 4.71a.  

DC 5242 refers to the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Additionally, the Veteran is service-connected for degenerative arthritis, which is also contemplated under the intervertebral disc syndrome (IVDS) regulations.  38 C.F.R. § 4.71a, DC 5243.  DC 5243 provides that IVDS is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine (described above) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Under DC 5243, a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating requires IVDS with evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  

The Veteran was afforded a VA examination in November 2011.  At the examination, he reported daily intermittent back pain that was present for most of the day.  The pain was located in his lower thoracic/upper lumbar area and did not radiate.  He denied any treatments for back pain.  The Veteran reported flare-ups that impact the function of his back.  Specifically, the Veteran stated that he got a flare-up of his back pain every 2 to 3 months.  He thought increased physical activity brought on a flare-up of his back pain.  He took Motrin when he had a flare up of his back pain.  The Veteran was still able to remain mobile during a flare-up of his back pain.  The Veteran was diagnosed with degenerative arthritis of the thoracic and lumbar spine.  

Upon examination, his ranges of motion of the lumbar spine were all normal with the exception of forward flexion, which was limited to 80 degrees with objective evidence of painful motion beginning at 80 degrees.  The combined range of motion of the thoracolumbar spine was 230 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  The Veteran did not have additional limitation in ranges of motion of the thoracolumbar spine following repetitive-use testing.  The examiner found that the Veteran did not have any functional loss or impairment of the back.  The Veteran did not have any guarding or muscle spasm of the back.  The examiner determined that the Veteran did not have IVDS.  X-rays taken at the time of the examination revealed a normal thoracic and lumbar spine.

The Veteran was afforded a VA spine examination in July 2016.  At the examination, the Veteran reported that since his last VA examination, his back "is the same as it was in 1997."  He could not sleep in a bed and could not lay on his back because he had too much pain.  When he tried to sleep on his sides "they go numb."  He tossed and turned the whole night.  His pain level varied.  He took over-the-counter medication for relief.  He was not receiving any medical care for his back.  He reported flare-ups of his back.  Specifically, the Veteran stated that he got a "bad pain that shoots" in the middle of his back weekly if he has to turn or lift or do repetitive work.  He "deals with it."  He could not run, jump, play basketball or football, or sleep on his back.  He was diagnosed as having degenerative arthritis of the spine.  

Upon examination, ranges of motion of the lumbar spine were as follows:  forward flexion to 90 degrees; extension to 20 degrees; right lateral flexion to 20 degrees; left lateral flexion to 25 degrees; right lateral rotation to 15 degrees; and, left lateral rotation to 20 degrees.  The examiner found that the Veteran's ranges of motion themselves did not contribute to functional loss of the back.  The examiner noted pain on examination, but found that it did not result in or cause functional loss.  There was no evidence of pain with weight-bearing.  

The Veteran had additional loss of motion after three repetitions due to pain.  Specifically, forward flexion limited to 80 degrees; extension to 20 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right lateral rotation to 15 degrees; and, left lateral rotation limited to 20 degrees.  The Veteran's combined range of motion of the thoracolumbar spine, after repetitive use, was 175 degrees.  The examiner found that pain, weakness, fatigability, or incoordination could significantly limit his functional ability when he used his back repeatedly over a period of time or during a flare-up.  However, the examiner stated that any additional limitations due to pain, weakness, fatigability, or incoordination could not be expressed in additional ranges of motion lost due to pain on use because the examiner had not witnessed any episodes of repetitive use over time or flare-ups of the Veteran's left knee.  Therefore, it was not possible for the examiner to render an opinion with a reasonable degree of medical certainty.  The examiner found that the Veteran did not have any guarding or muscle spasm of the back.  He did not have ankylosis or IVDS of the spine.  He did not have any scars attributable to his lumbar spine disability.  X-rays were not taken at the time of the examination.

The STRs for the second period of service dated from August 2008 to August 2011 do not provide any evidence contrary to that obtained above.  They do not show any treatment for a sine disability; although back pain was reported in association with a sebaceous cyst.  The Veteran served as an infantryman and PT instructor during this period.  The Veteran has consistently reported no treatment for his back disability and did not respond to a request from the AOJ to report whether he received in-service treatment.

Here, the evidence is against finding limitation of motion that would warrant a 20 percent disability rating.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months have not been reported.  As discussed, there has been no additional limitation of motion attributable to functional factors.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5242, 5243.

While the most recent examiner commented that there could be significant limitation due to functional factors during flare-ups, the Veteran's description of flare-ups did not include any reported limitation of motion.  The fact that the Veteran was able to function on active duty as an infantryman and before and after that service without any treatment weighs against a finding that there has actually been significant limitation during flare ups.  

Accordingly, the evidence of record does not support the assignment of a higher disability rating for the lumbar spine based on additional functional limitation following repetitive use or flare-ups of the joint.

The Veteran testified, when asked, that he did experience pain and numbness in the lower extremities and has reported symptoms that could be manifestations of neurologic impairment when asked at VA examinations.  VA examiners have consistently found no neurologic impairments and concluded that the Veteran did not have radiculopathy.  Specifically, at the July 2016 VA spine examination, the sensory examination of the lower extremities was normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner stated that although the Veteran reported getting severe "electric shocks" down the back of either leg on occasion, these subjective symptoms had not been confirmed by objective electromyography (EMG) testing and his straight leg raise (SLR) test was negative.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine disorder, such as bowel or bladder problems/pathologic reflexes.  

In December 2016, the Veteran underwent a VA peripheral nerve examination, the examiner, determined that the Veteran has no objective evidence of a lower extremity radiculopathy.  The examiner stated that the Veteran's neurologic examination recently was normal.  Specifically, his motor examination and reflexes were normal.  There is no clinical indication to obtain EMG testing.  The examiner noted that the Veteran has not had any medical visits, urgent care, or emergency room (ER) treatment for his back or other complaints.  The evidence also does not establish that the Veteran suffers from any neurological manifestations, erectile dysfunction, or bowel and bladder disorders due to his lumbar spine disability.  None of these disorders were found at any of the VA examinations or during his second period of active duty.  Thus, for the above stated reasons, the Board finds that the Veteran is not entitled to a separate disability ratings for neurological manifestations of his service-connected lumbar spine disability.  38 C.F.R. § 4.25.

Finally, the Veteran's back disability has not changed such as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected lumbar spine disability at any time.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

C.  Left Knee Disability

The Veteran is in receipt of a 10 percent disability rating under 38 C.F.R. § 4.71a, DC 5010 for his degenerative arthritis of the left knee.  He seeks a higher initial disability rating.  The rating criteria are discussed above.

Here, the appropriate limitation of motion codes for the knee are DCs 5260 and 5261.  38 C.F.R. § 4.71a.  

Under DC 5260, a noncompensable (0 percent) rating is assigned for limitation of flexion of the leg to 60 degrees.  A 10 percent rating is warranted for limitation of flexion of the leg to 45 degrees.  A 20 percent rating is warranted for limitation of flexion of the leg to 30 degrees.  A 30 percent rating is warranted for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.  

DC 5261 provides the criteria for limitation of extension of the leg.  Under DC 5261, a noncompensable (0 percent) rating is assigned for limitation of extension of the leg to 0 degrees.  A 10 percent rating is assigned for limitation of extension of the leg to 10 degrees.  A 20 percent rating is assigned for limitation of extension of the leg to 15 degrees.  A 30 percent rating is warranted for limitation of extension of the leg to 20 degrees.  38 C.F.R. § 4.71a.

For comparison, normal range of motion in the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Slight recurrent subluxation or lateral instability warrants a 10 percent rating.  Moderate recurrent subluxation or lateral instability warrants a 20 percent rating.  Severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5257.  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply to ratings under DC 5257.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

At his 2010 hearing the Veteran reported that he had not received any treatment for his knee disability; but that he did experience pain.

At the VA general medical examination in November 2011, the Veteran reported mild, intermittent, daily left knee pain.  He reported having to decrease his activities, such as playing basketball, football, and running, secondary to his left knee disability.  The Veteran reported flare-ups of the left knee that impact the function of the joint.  Specifically, the Veteran stated that he taught physical fitness to Junior ROTC once a week.  He had experienced a flare-up of left knee pain after teaching PT because the job required running.  He stated that the increased pain during a flare-up did not affect his mobility.  The Veteran denied any surgery on his left knee.  He was diagnosed with left knee arthritis.  

Upon examination, flexion of the left knee was to 130 degrees with objective evidence of painful motion beginning at that point.  Left knee extension was normal without any objective evidence of painful motion.  After three repetitions of left knee motion, the Veteran did not have additional limitation of motion.  The examiner found that the Veteran did not have any functional loss or impairment of the left knee.  Stability and muscle strength testing were normal.  The Veteran did not use an assistive device.  The examiner found no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran did not have X-ray evidence of patellar subluxation.  He did not have shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial/fibular impairment.  The examiner obtained an X-ray of the left knee, which found a normal left knee.

The Veteran was afforded a VA knee examination in July 2016.  At the examination, the Veteran reported that his knee was "about the same" since his last VA examination.  He reported that he could not run on his knee; but his pain was "low grade."  He denied any locking of his knee, but indicated that the knee occasionally felt as if it would give way.  He reported swelling of the knee at times.  He used a roll-on pain salve for relief.  

The Veteran reported that he got flare-ups of achy 7 out of 10 pain two times a week if he overused his left knee by walking or standing all day.  He had to sit down for relief.  The Veteran indicated that he could not run, jump, or participate in sporting activities because of his left knee.  On examination, the flexion of the left knee was limited to 130 degrees but left knee extension was normal.  There was no pain noted on examination and no evidence of pain with weight-bearing.  The Veteran was able to perform three repetitions of left knee motion.  He did not have additional functional or range of motion loss.  

As with the back disability, the examiner opined that pain, weakness, fatigability, or incoordination could significantly limit functional ability when the Veteran used his left knee repeatedly over a period of time or during a flare-up.  However, any additional limitations due to pain, weakness, fatigability, or incoordination could not be expressed in additional ranges of motion lost due to pain on use because the examiner had not witnessed any episodes of repetitive use over time or flare-ups of the Veteran's left knee.  Therefore, the examiner found that it is not possible to render an opinion with a reasonable degree of medical certainty.  The Veteran did not have ankylosis of the left knee.  His stability and muscle strength testing were normal.  

The Veteran did not use an assistive device.  The examiner determined that there was no evidence or history of recurrent patellar subluxation or lateral instability.  The Veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial/fibular impairment.  The Veteran had not undergone surgery on the left knee.  The Veteran did not have any scars related to his left knee.  X-rays of the left knee were not obtained at the examination.  The examiner diagnosed the Veteran with left degenerative arthritis.

The Veteran's second period of STRs dated from August 2008 to August 2011 does not provide any evidence contrary to that obtained above.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his degenerative arthritis of the left knee.  Here, there is no evidence of limitation of flexion of the left knee to 45 degrees or limitation of extension of the left knee to 10 degrees, to warrant compensable disability ratings under the appropriate limitation of motion codes for the knee.  The ranges of motion of the left knee are also not sufficient to warrant compensable disability ratings under the the appropriate DCs for the knee.  38 C.F.R. § 4.71a, DCs 5260 and 5261.  

Thus, the Veteran is currently receiving 10 percent for his left knee under DC 5003, for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a.  In order to warrant a higher 20 percent rating under DC 5003, the evidence must establish that the Veteran's degenerative arthritis of the left knee causes occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.
The Board finds that the evidence of record does not establish that the Veteran's degenerative arthritis of the left knee causes occasional incapacitating exacerbations, to warrant a higher 20 percent rating.  38 C.F.R. § 4.71a, DC 5003.  Throughout the appeal, the Veteran has reported pain in his left knee.  However, at no time during the appeal, has the Veteran reported that he has been incapacitated by his left knee, and the medical evidence also does not document such occurrences.  For instance, at the VA examinations, the Veteran reported he had to sit down during a flare-up of his left knee, but stated that the flare-ups of his left knee do not affect his mobility.  The evidence does not support occasional incapacitating exacerbations of the left knee to warrant a higher 20 percent rating.  38 C.F.R. § 4.71a, DC 5003.  

The Board has considered the Veteran's complaints of pain in the left knee.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under DC 5260 or 5261.  38 C.F.R. § 4.71a.  The Veteran was able to achieve the aforementioned ranges of motion of the left knee on examination despite the presence of pain.  See Mitchell, 25 Vet. App. at 32.

Again the most recent examiner said there could be significant limitation during flare ups, while professing an inability to quantify the extent of such limitation.  The Veteran; however, has not described additional limitation of motion during flare-ups; and has been able to function in positions on active duty that appear to require significant physical activity.  He has done so without the need for any medical treatment; and there is no other evidence of other functional limitation; functional impairment cannot serve as a basis for a higher rating based on limitation of extension or flexion.  

Additionally, the Veteran is not entitled to a separate disability rating under DC 5257 as the evidence does not show any subluxation or lateral instability of the left knee.  38 C.F.R. § 4.71a.  Although the Veteran did report at the July 2016 VA examination that his left knee occasionally felt as if it would give way, he denied any locking of the knee at that examination.  More significantly, stability testing was normal at both VA examinations.  The Veteran does not use an assistive device.  Both VA examiners determined that there was no evidence or history of recurrent patellar subluxation or dislocation.  The November 2011 VA examiner found that the Veteran did not have X-ray evidence of patellar subluxation.  The Veteran is not entitled to a separate disability rating under DC 5257 for slight recurrent subluxation or lateral instability of the left knee.  38 C.F.R. § 4.71a.  

The remainder of the DCs pertaining to the knee and leg also do not justify a higher disability rating for the service-connected left knee disability.  

DC 5256 is not applicable because there is no ankylosis of the Veteran's knee.  The existence of ankylosis is not supported by the Veteran's ranges of motion.  38 C.F.R. § 4.71a.

DC 5258 is applicable where there is dislocated cartilage of the knee, and DC 5259 is applicable where there is removal of cartilage of the knee.  The Veteran has not undergone knee surgery; hence, there has not been removal of the semilunar cartilage.  Examinations and treatment have shown no knee deformity; or otherwise indicated that there is dislocation of the semilunar cartilage.  38 C.F.R. § 4.71a.

DC 5262 describes malunion or nonunion of the knee.  These codes have not been raised by the aforementioned medical evidence, as there were no structural abnormalities of the Veteran's knees or dislocated cartilage documented.   At the November 2011 VA examination, an X-ray of the left knee was unremarkable.   At both VA examinations, the examiners found that the Veteran did not have evidence of shin splints, stress fractures, chronic exertional compartment syndrome, tibial and/or fibular impairment, total knee joint replacement, a meniscal condition, or genu recurvatum.  DC 5263 refers to acquired, traumatic genu recurvatum, which has also not been demonstrated by the aforementioned evidence of record.  Thus, these remaining DCs do not justify a higher disability rating for the service-connected left knee disability.  38 C.F.R. § 4.71a.

Furthermore, the Veteran's disability has not changed such that a staged rating is warranted.  Fenderson, 12 Vet. App. at 126.  

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected degenerative arthritis of the left knee at any time.  38 U.S.C.A. § 5107; see Gilbert, 1 Vet. App. at 53.


ORDER

An initial rating in excess of 10 percent for degenerative arthritis of the thoracolumbar spine is denied. 

An initial rating in excess of 10 percent for degenerative arthritis of the left knee is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


